UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4101



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KATHY SUE CONRAD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CR-01-14)


Submitted:   June 18, 2004                    Decided:   July 8, 2004


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Frame, Clarksburg, West Virginia, for Appellant. Thomas
E. Johnston, United States Attorney, Sherry L. Muncy, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kathy Sue Conrad appeals her conviction and sentence

after pleading guilty to use of a communications facility in the

commission of a drug offense in violation of 21 U.S.C. § 843(b)

(2000).   Conrad’s attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that, in his opinion,

there are no meritorious issues for appeal.        Although concluding

the following claims lack merit, counsel asserts the district court

erred in determining drug quantity and in denying a motion for a

downward departure.      Counsel further asserts that the district

court should have intervened in the Government’s decision to offer

immunity to a witness who was allegedly distributing OxyContin to

minors.    Conrad was informed of her right to file a pro se

supplemental brief, but has not done so.           We affirm Conrad’s

conviction and sentence.

           The drug weight determination is factual in nature and is

therefore reviewed for clear error.       United States v. Fletcher, 74

F.3d 49, 55 (4th Cir. 1996).     In conducting this review, this Court

gives due regard to the district court’s opportunity to judge the

credibility of witnesses. 18 U.S.C. § 3742(e) (2000). Credibility

determinations therefore receive deference unless they are without

support in the record.       United States v. Brown, 944 F.2d 1377,

1379-80   (7th   Cir.   1991).   Credibility    determinations   by   the

factfinder are rarely disturbed on appeal.           United States v.


                                  - 2 -
Saunders, 886 F.2d 56, 60 (4th Cir. 1989).   We find the court was

not clearly erroneous in determining the drug quantity.

          We will not review the district court’s decision not to

grant a downward departure.   United States v. Carr, 271 F.3d 172,

176-77 (4th Cir. 2001).   Finally, Conrad is not entitled to relief

based on her assertion that the court should have intervened and

investigated the Government’s conduct.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal. We therefore

affirm Conrad’s conviction and sentence.   The court requires that

counsel inform his client, in writing, of her right to petition the

Supreme Court of the United States for further review. If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -